     Case 1:20-mj-00358-PJG ECF No. 10 filed 09/09/20 PageID.24 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,
                                                           Hon. Phillip J. Green
v.
                                                           Case No. 1:20-mj-00358
ROBERT LOVE, JR.,

      Defendant.
________________________________/
                                      ORDER

       This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Robert Love’s detention on the basis of

that he poses a danger to the community, 18 U.S.C. § 1342(f)(1), and that he poses a

significant risk of flight, 18 U.S.C. § 3142(f)(2)(A).    The Court conducted an

evidentiary hearing on September 9, 2020, at which defendant was represented by

counsel.

       Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has met its burden of

establishing by preponderant evidence that defendant poses a significant risk of

flight. The Court finds, as explained on the record, that there is no condition or

combination of conditions that will ensure the appearance of the defendant.
    Case 1:20-mj-00358-PJG ECF No. 10 filed 09/09/20 PageID.25 Page 2 of 2




      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on September 9, 2020.




                                            /s/ Phillip J. Green
                                           PHILLIP J. GREEN
                                           United States Magistrate Judge




                                       2
